DocuSign Envelope ID: 12B2F82E-9E39-44EC-A792-753077B21742

“MO-102 10/10/2015
Retail Installment Contract and Security Agreement

 

 

Seller Name and Address Buyer(s) Name(s) and Address(es) Summary
CARVANA, LLC Richard Saddler v.
63 PIERCE RD 701 Ridgeside Dr #L Date 09/21/18
WINDER GA 30680-7280 Ballwin MO 63021

L) Business, commercial or agricultural purpose Contract.

Truth-In-Lending Disclosure

Annual Percentage Rate Finance Charge Amount Financed Total of Payments Total Sale Price
The amount of credit provided to The amount you will have paid The total cost of your purchase on
you or on your behalf. when you have made all scheduled credit, including’ our down
payments. paymen
$ 0.00 .
11,415.51 26,489.02 37,904.53 $ 31,904.53

  

The cost of your credit as a yearly {J The dollar amount the credit will
rate. cost you.

 

 

 

Payment Schedule. Your payment schedule is:

 

 

 

 

No. of Payments Amount of Payments When Payments are Due
71 $ 527.00 monthly beginning 10/21/18
1 $ 487.53 09/21/24
N/A $ N/A N/A

 

 

Security. You are giving us a security interest in the Property purchased.

Late Charge. If you fail to pay your scheduled payment, in full, within 15 days of itsefe date, you agree pay: 1. ate charge o 95.00, if the amount of your scheduled payment is
$25.00 or less; 2. otherwise, a late charge of 5% of the amount of your scheduled p ment, subject toamin ‘um la charge of $10.00 and a maximum late charge of $25.00.
Prepayment. If you pay off this Contract early, you [.] may X] will not have pay a Minimum Finance Cha \e

Contract Provisions. You can see the terms of this Contract for any addi“ »hinfo mation about nonpayment, default, any required repayment before the scheduled date, and
prepayment refunds and penalties.

Description of Property

 

 

 

 

 

 

 

 

 

 

 

 

Year Make M el Style Vehicle Identification Number Odometer Mileage
2015 GMC Terr SUV 2GKFLZE35F6281225 63770
Other:
CO New
Used N/A
OO Deo
Descr ption of Tr de-In Sales Agreement
N/A N/A N/A N/A Payment. You promise to pay us the principal amount of
26,489.02 - - ;
N/A NA NA N/A $ plus finance charges accruing on the unpaid
balance at the rate of 12.64 % per year from the date of this Contract

Conditional Delivery until paid in full. You agree to pay this Contract according to the payment schedule and late

_. - . . charge provisions shown in the 7ruth-/n-Lending Disclosure. You also agree to pay an
C1 Conditional Delivery. If checked, you agree that the following agreement regarding ae P "9 9 pay any

 

So, | N/A additional amounts according to the terms and conditions of this Contract.
securing financing (“Agreement”) applies:
_ NA The Agreement is part of this Contract. The
Agreement will no longer control after the assignment is accepted. If there are any Down Payment. You also agree to pay or apply to the Cash Price, on or before the date of
conflicts between the terms of the Agreement and the Contract, the terms of this Contract | this Contract, any cash, rebate and net trade-in value described in the /temization of
will apply. Amount Financed.

LJ You agree to make deferred down payments as set forth in your Payment Schedule.

() Minimum Finance Charge. You agree to pay a minimum finance charge of
$ N/A if you pay this Contract in full before we have
earned that much in finance charges.

 

 

Retail Installment Contract-MO Not for use in transactions secured by a dwelling. RSSIMVLFLZMO 10/10/2015
Bankers SystemsTM VMP®
Wolters Kluwer Financial Services © 2015 Page 1 of 5
DocuSign Envelope ID: 12B2F82E-9F39-44EC-A792-753077B21742 THIS IS A COPY
This is a copy view of the Authoritative Copyh i!

by the designated custodian
Vena Villa aii] Your signature below means you want (only) the insurance coverage(s) quoted above. If
“None” is checked, you have declined the coverage we offered.

a. Price of Vehicle, etc. (incl. sales tax of

 

 

 

 

 

 

$ 1,652.02 ) $ 23,352.02
b. Service Contract, paid to: N/A N/A
Carvana $ 2,350.00 B DOB
. y:
c. Cash Price (a+b) $ 25,702.02
d. Trade-in allowance $ 0.00
e. Less: Amount owing, paid to (includes m):
N/A ; NIA N/A N/A
By: DOB
f. Net trade-in (d-e; if negative, enter $0 here and enter
the amount on line m) $ 0.00
g. Cash payment $ 0.00 N/A N/A
h. Manufacturer's rebate $ N/A .
By: DOB
i. Deferred down payment $ N/A
Other dewn payment (eesenel NIA You have the right to cancel credit insurance within 15 days of
a ° 0.00 buying it and receive a full refund or credit for the cre t
k. Down Payment (f+g+h+i+}) $ : insurance premium
|. Unpaid balance of Cash Price (c-k) $ 25,702.02 P .
m. Financed trade-in balance (see line f) $ 0.00 Property Insurance. You must insure the Property,securing thi Con et. You nderstand
n. Paid to public officials, including filing fees $ 92.00 that you are free to insure your Property with®\hatev licensed mpany, gen 1 broker
o. Insurance premiums paid to insurance companylies) $ 0.00 you may choose; that you may do so.as® y time after the te of is loan; tha) wu have
p. Administrative Fee $ 0.00 not cancelled any existing insurém On your Property if youO ed before this loan; and
AN ADMINISTRATIVE FEE IS NOT AN OFFICIAL FEE AND IS NOT REQUIRED BY that this loan cannot be@ nied you mply bes’ se you did not pur fh se your insurance
LAW BUT MAY BE CHARGED BY A DEALER. THIS ADMINISTRATIVE FEE MAY through us. YOUSMAY OT NE © TO PURCHASE CREDIT PROPERTY

RESULT IN A PROFIT TO DEALER. NO PORTION OF THIS ADMINISTRATIVE FEE IS
FOR THE DRAFTING, PREPARATION, OR COMPLETION OF DOCUMENTS OR THE INSURANCE,’ ND YOU MAY HAVE OTH A INSURANCE WHICH

 

 

 

 

 

 

 

 

 

 

 

 

PROVIDING OF LEGAL ADVICE. THIS NOTICE IS REQUIRED BY LAW. WBWILL ACC PT WH H COV RS THE PROPERTY SECURING
q. To: Gap Coverage ; 695.00 THIS LOAN. YOU SHOULD.EXAMINE ANY OTHER INSURANCE
To: N/A ; N/A WHICH OU HAVE IN ORDER TO DETERMINE IF THIS COVERAGE
. To: N/A ; N/A IS NECESSARY
t. To: N/A $ N/A This premium is calculated as follows:
u. To: N/A $ N/A Os N/A Deductible, Collision Cov. $ N/A
v. To: N/A $ N/A Oo ¢ N/A Deductible, Comprehensive $ N/A
w. To: N/A § N/A C1 Fire-Theft and Combined Additional Cov. § N/A
x. To N/A $ N/A Oo N/A $ N/A
y. To: N/A N/A oo, oo.
» To: N/A ; N/A Liability insurance coverage for bodily injury and property
aa. Total Oth rges| mts Paid (mthu  § 3,137.00 damage caused to others is not included in this Contract unless
bb. Prep d Finance Charg $ 0.00 checked and indicated.
cc. Am nt Financed (I+aa-bb) $__ 26,489.02) Single-Interest Insurance. You must purchase single-interest insurance as part of
We may f ain or receive a p@_ on of any amounts paid to others. this sale transaction. You may purchase the coverage from a company of your choice,

r reasonably acceptable to us. If you buy the coverage from or through us, you will pay
NA fa NIA
Credit Insurance. Credit life and credit disability (accident and health) are not required to of coverage.

obtain credit and are not a factor in the credit decision. We will not provide them unless you
sign and agree to pay the additional premium. If you want such insurance, we will obtain it
for you (if you qualify for coverage). We are quoting below only the coverages you have
chosen to purchase.

 

 

 

 

 

 

Credit Life

CO Single [J Joint CI None

Premium $ N/A Term N/A

Insured NWA [This area intentionally left blank.

Credit Disability

CO Single (J Joint CI None

Premium $ N/A Term NIA

Insured N/A

Retail Installment Contract-MO Not for use in transactions secured by a dwelling. RSSIMVLFLZMO 10/10/2015
Bankers SystemsTM VMP®

Wolters Kluwer Financial Services © 2015 Page 2 of 5
DocuSign Envelope ID: 12B2F82E-9E39-44EC-A792-753077B21742

Additional Protections

You may buy any of the following voluntary protection plans. They are not required
to obtain credit, are not a factor in the credit decision, and are not a factor in the
terms of the credit or the related sale of the Vehicle. The voluntary protections will
not be provided unless you sign and agree to pay the additional cost.

Your signature below means that you want the described item and that you have received
and reviewed a copy of the contract(s) for the product(s). If no coverage or charge is given
for an item, you have declined any such coverage we offered.

XX] Service Contract

 

Term 36 months
Price $ 2,350.00
Coverage Vehicle Protection

 

(X] Gap Waiver or Gap Coverage

 

 

 

 

Term 72 _ months

Price $ 695.00

Coverage Gap Coverage
oO N/A

Term N/A

Price $ N/A

Coverage N/A

 

Kicard Saddler

 

 

 

09/21/18
By: Richard Saddler Date
N/A N/A
By: Date
N/A N/A
By: Date

Additional Terms @ the Sale \Agr ement

Definitions. "Contract" refers __ this Retail Installm \t Con et and Security Agreement.
The pronouns. te"your” fer to each Buyer § ning this Contract, and any
guarantors@ ointly and individual! The pronouns “w , "us" and “our” refer to the Seller
and any @ ty to which it may tran er this Contra . “Vehicle” means each motor vehicle
describe! 9 the Description of Property Property” means the Vehicle and all other
property| \cribed in the Des ption of Property and Additional Protections sections.

Purchase © Property. You gree to purchase the Property from Seller, subject to the
terms and cond  s.ofeli Contract. You also agree that the purchase of the Property on
credit takes place at the Seller's licensed location identified at the top of page 1 of this
Contract. Seller will not make any repairs or additions to the Vehicle except as noted in
the Description of Property section.

You have been given the opportunity to purchase the Property and described services for
the Cash Price or the Total Sale Price. The "Jota/ Sale Price” is the total price of the
Property if you buy it over time.

General Terms. The Total Sale Price shown in the 7ruth-In-Lending Disclosure assumes
that all payments will be made as scheduled. The actual amount you will pay will be more
if you pay late and less if you pay early.

We do not intend to charge or collect, and you do not agree to pay, any finance charge or
fee that is more than the maximum amount permitted for this sale by state or federal law.
If you pay a finance charge or fee that exceeds that maximum amount, we will first apply
the excess amount to reduce the principal balance and, when the principal has been paid in
full, refund any remaining amount to you.

 

THIS IS A COPY

This is a copy view of the Authoritative Copy h

by the designated custodian

You understand and agree that some payments to third parties as a part of this Contract
may involve money retained by us or paid back to us as commissions or other remuneration.

You agree that the Property will not be used as a dwelling.

Prepayment. You may prepay this Contract in full or in part at any time. See Minimum
Finance Charge section. Any partial prepayment will not excuse any later scheduled
payments. If we get a refund of any unearned insurance premiums that you paid, you agree
that we may subtract the refund from the amount you owe, unless otherwise provided by
law.

Returned Payment Charge. If you make any payment required by this Contract that is
returned or dishonored, you agree to pay a fee of $25, plus any charge by the depository
institution for the dishonored or returned payment.

Governing Law and Interpretation. This Contract is governed by the law of Missouri and
applicable federal law and regulations.

If any section or provision of this Contract is not enforceable, the other terms will remain
part of this Contract. You authorize us to correct any clerical error or omissions in this
Contract or in any related document.

Name and Location. Your name and address set forth in this Contract are your exact legal
name and your principal residence. You will provide us with at least 30 day’ otice before
you change your name or principal residence.

Telephone Monitoring and Calling. You agree that we may ™_ ime to tim monitor
and record telephone calls made or received by us or our agents ega ‘ng you count to
assure the quality of our service. In order for us to $_Wice the ae ount of col et any
amounts you may owe, and subject to appl’ lelaw, y \agree twema fro time to
time make calls and send text messag’ 6 you using prer orded) tificial voile essages
or through the use of an automat! _faling device at.any telep ‘me mber you provide to
us in connection with youpaccoun gcluding agi ile telephone um er that could result
in charges to you.

Default. You will b jn defau on this © \tract if any o
as prohibited by law
@ You fail toma | apaymen ‘s require  y this Contract.

@ W = elieve the ospect of p ment, performance, or the ability to realize upon the
collat ‘kis sig ficantly impaired.

If you default, you yf _ to pay our costs for collecting amounts owing, including court
costs and fees for rep ssession, repair, storage and sale of the Property securing this
Contract. You also agree to pay reasonable attorneys’ fees not in excess of 15% of the
unpaid debt after default and referral to an attorney not a salaried employee of ours.

f the following occurs (except

If an event of default occurs as to any of you, we may exercise our remedies against any or
all of you.

Remedies. If you default on this Contract, we may exercise the remedies provided by law
and this Contract after we have given you any notice and opportunity to cure your default
that the law requires. Those remedies include:

@ We may require you to immediately pay us, subject to any refund required by law, the
remaining unpaid balance of the amount financed, finance charges and all other
agreed charges.

@ We may pay taxes, assessments, or other liens or make repairs to the Property if you
have not done so, provided we give you prior notice and a reasonable opportunity to
perform. We are not required to make any such payments or repairs. You will repay
us that amount when we tell you to do so. That amount will earn finance charges
from the date we pay it at the rate described in the Payment section until paid in full.

@ We may require you to make the Property available to us at a place we designate that
is reasonably convenient to you and us.

@ We may immediately take possession of the Property by legal process or self-help,
but in doing so we may not breach the peace or unlawfully enter onto your premises.

@ We may then sell the Property and apply what we receive as provided by law to our
reasonable expenses and then toward what you owe us.

@ Except when prohibited by law, we may sue you for additional amounts if the
proceeds of a sale do not pay all of the amounts you owe us.

By choosing any one or more of these remedies, we do not give up our right to later use
another remedy. By deciding not to use any remedy, we do not give up our right to consider
the event a default if it happens again.

You agree that if any notice is required to be given to you of an intended sale or transfer of
the Property, notice is reasonable if mailed to your last known address, as reflected in our
records, at least 10 days before the date of the intended sale or transfer (or such other
period of time as is required by law).

 

Retail Installment Contract-MO Not for use in transactions secured by a dwelling.
Bankers SystemsTM VMP
Wolters Kluwer Financial Services © 2015

RSSIMVLFLZMO 10/10/2015
Page 3 of 5
THIS IS A COPY

This is a copy view of the Authoritative Copyh 1!

DocuSign Envelope ID: 12B2F82E-9E39-44EC-A792-753077B21742

ev

  
  
 

You agree that we may take possession of personal property left in or on the Property
securing this Contract and taken into possession as provided above. You may have a right to
recover that property.

If the Property has an electronic tracking device, you agree that we may use the device to
find the vehicle.

Obligations Independent. Each person who signs this Contract agrees to pay this
Contract according to its terms. This means the following:
® You must pay this Contract even if someone else has also signed it.
@ We may release any co-buyer or guarantor and you will still be obligated to pay this
Contract.
® We may release any security and you will still be obligated to pay this Contract.
® If we give up any of our rights, it will not affect your duty to pay this Contract.
@® If we extend new credit or renew this Contract, it will not affect your duty to pay
this Contract.

Warranty. Warranty information is provided to you separately.

Security Agreement

Security. To secure your payment and performance under the terms of this Contract, you
give us a security interest in the Vehicle, all accessions, attachments, accessories, and
equipment placed in or on the Vehicle and in all other Property. You also assign to us and
give us a security interest in proceeds and premium refunds of any insurance and service
contracts purchased with this Contract.

Duties Toward Property. By giving us a security interest in the Property, you represent
and agree to the following:
® You will defend our interests in the Property against claims made by anyone else. You
will keep our claim to the Property ahead of the claim of anyone else. You will not do
anything to change our interest in the Property.
® You will keep the Property in your possession and in good condition and repair. You
will use the Property for its intended and lawful purposes.
® You agree not to remove the Property from the U.S. without our prior written
consent.
® You will not attempt to sell the Property, transfer any rights in the Property, on’ ant
another lien on the Property without our prior written consent.
You will pay all taxes and assessments on the Property as they become due.
You will notify us with reasonable promptness of any loss or damag the Pr erty.
You will provide us reasonable access to the Property urpose of Insp’ on.

Our entry and inspection must be accomplishedd® fully, and w hout breaching ¢
peace.

¢¢¢

Agreement to Provide Insurance. Yo eto provi \prope®’ insurance on the
Property protecting against loss af’ physical da ge and ‘ject to a maximum deductible
amount indicated in the /nsuran’ Disclosures seep, or 2 Wwe will otherwise require. You
will name us as loss payee on a y such policy. Gene ly, the %ss payee is the one to be
paid the policy heeefits.in case loss or damage to Prope» In the event of loss or
damage to thi Property, We may equire additional ¢ _urity or assurances of payment
before we low insurance procee to be used to¢ air or replace the Property. You agree
that if th nsurance proceeds do not Yerthe™’ ounts you still owe us, you will pay the
differenc You will keep thew" urance in full force and effect until this Contract is paid in
full.

Unless you pr de evidene® of the insurance coverage required by this Contract, we may
purchase insuranee your expense to protect our interests in the Property. This insurance
may, but need not, protect your interests. The coverage that we purchase may not pay any
claim that you make or any claim that is made against you in connection with the Property.
You may later cancel any insurance purchased by us, but only after providing evidence that
you have obtained insurance as required. If we purchase insurance for the Property, you
will be responsible for the costs of that insurance, including the insurance premium, interest
and any other charges we may impose in connection with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance. The costs of the
insurance may be added to your total outstanding balance or obligation. The costs of the
insurance may be more than the cost of insurance you may be able to obtain on your own.

Gap Waiver or Gap Coverage.in the event of theft or damage to the Vehicle that results
in a total loss, there may be a gap between the amount due under the terms of the Contract
and the proceeds of your insurance settlement and deductibles. You are liable for this
difference. You have the option of purchasing Gap Waiver or Gap Coverage to cover the gap
liability, subject to any conditions and exclusions in the Gap Waiver or Gap Coverage
agreements.

 

by the designated custodian

Notices

Note. If the primary use of the Vehicle is non-consumer, this is not a consumer
contract, and the following notice does not apply. NOTICE. ANY HOLDER
OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL
CLAIMS AND DEFENSES WHICH THE DEBTOR COULD ASSERT
AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED
PURSUANT HERETO OR WITH THE PROCEEDS HEREOF.
RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED
AMOUNTS PAID BY THE DEBTOR HEREUNDER.

If you are buying a used vehicle: The information you see on the
window form for this vehicle is part of this contract. Information
on the window form overrides any contrary provisions in the
contract of sale.

Si compra un vehiculo usado: La informacion que ve adherida en la
ventanilla forma parte de éste contrato. La informacion contenida
en el formulario de la ventanilla prevalece por sobre toda) otra
disposicion en contrario incluida en el contrato de comp venta.
Oral agreements or commitments to loan mo extend credit or
to forbear from enforcing repayment of a deb ine ding romises
to extend or renew such debt aremot forcea le. To \ro ct you
(borrower(s)) and us (credits) from misunderst nding oF
disappointment, any agr sments weweach Cc ve ng such matters
are contained int s writ g, whichis the comp te and
exclusive sta men ofthe reement between us, except as we
may later agre inwr ing to odify

Emis ns Inspecti Notice. ! he vehie eis subject to Missouri emissions

inspecti §andthe Iler sellst you without prior inspection and approval, you
may: (1) ret the hicle within 10 days, provided it has no more than 1,000
additional mile ine the time of sale, to have the Seller repair the Vehicle and
provide an emissio certificate and sticker within five working days if the Vehicle
fails, upon inspection, to meet the emissions standards, or (2) enter into any
mutually acceptable agreement with the Seller.

TE eM aA hs

(This section applies ONLY to a person who will have an ownership interest in the Property
but is NOT a Buyer obligated to pay this Contract ("Third Party Owner").)

In this section only, “you” means only the person signing this section.

By signing below you agree to give us a security interest in the Property described in the
Description of Property section. You also agree to the terms of this Contract except that
you will not be liable for the payments it requires. Your interest in the Property may be used
to satisfy the Buyer's obligation. You agree that we may renew, extend or change this
Contract, or release any party or Property without releasing you from this Contract. We
may take these steps without notice or demand upon you.

You acknowledge receipt of a completed copy of this Contract.

N/A N/A
By: Date
Signature of Third Party Owner (NOT the Buyer)

Signature Notices

The Annual Percentage Rate may be negotiable with the
Seller. The Seller may assign this Contract and retain its right
to receive a part of the Finance Charge.

 

 

Retail Installment Contract-MO Not for use in transactions secured by a dwelling.
Bankers SystemsTM VMP®
Wolters Kluwer Financial Services © 2015

RSSIMVLFLZMO 10/10/2015

Page 4 of 5
DocuSign Envelope ID: 12B2F82E-9F39-44EC-A792-753077B21742 THIS IS A COPY
This is a copy view of the Authoritative Copyh 1!

by the designated custodian

 

[X] Electronic Signature Acknowledgment. You agree that (i) you viewed and read this Assignment. This Contract and Security Agreement is assigned to
entire Contract before signing it, (ii) you signed this Contract with one or more electronic N/A

signatures, (ili) you intend to enter into this Contract and your electronic signature has the
same effect as your written ink signature, (iv) you received a paper copy of this Contract '
after it was signed, and (v) the authoritative copy of this Contract shall reside in a the Assignee, phone _ N/A This assignment is made
document management system held by Seller in the ordinary course of business. You under the terms of a separate agreement made between the Seller and Assignee.
understand that Seller may transfer this Contract to another company in the electronic form
or as a paper version of that electronic form which would then become the authoritative
copy. Seller or that other company may enforce this Contract in the electronic form or as a Seller
paper version of that electronic form. You may enforce the paper version of the Contract
copy that you received.

By: Date

 

 

LJ This Assignment is made with recourse.

 

 

 

Entire Agreement. Your and our entire agreement is contained in this Contract. There
are no unwritten agreements regarding this Contract. Any change to this Contract must
be in writing and signed by you and us.

Richard Saddler 09/21/18

Date

 

 

BY: Richard Saddler

N/A N/A
By: Date

 

N/A N/A
By: Date

 

 

 

 

Notice to the Buyer. Do not sign this Contract before you read it
or if it contains any blank spaces. You are entitled to an exac
copy of the Contract you sign. Under the law you have the ri t
to pay off in advance the full amount due and to off \in.a par al
refund of the time price differential.

By signing below, you agree to the tems of this _ntract. Yo
received a copy of this Contract and hatha chan’ to read and
review it before you signs it.

Buyer

Ricard Sadhler

By:
Richa \Saddler

09/21/18
Date

 

N/A N/A
By: Date

 

N/A N/A
By: Date

 

Seller

CS ; 06 09/21/18

By: CARVANA, LLC Date

 

 

 

Retail Installment Contract-MO Not for use in transactions secured by a dwelling. RSSIMVLFLZMO 10/10/2015
Bankers SystemsTM VMP®
Wolters Kluwer Financial Services © 2015 Page 5 of 5
